 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 1:15-cr-00286 DAD-BAM
12                       Plaintiff,
13           v.                                         STIPULATION AND ORDER
14    HAITHAM EID HABASH and
      MAJED BASHIR AKROUSH,
15
                         Defendants.
16

17
            Plaintiff United States of America, by and through its counsel of record, and defendants,
18
     by and through their counsel of record, hereby stipulate as follows:
19
            1.      This matter was previously set for hearing on November 13, 2018, at 3 p.m., for
20
                    Defendant Habash’s motion for disclosure of the grand jury transcript. (Doc. 331).
21
            2.      The parties agree to continue the hearing to January 7, 2019, at 3 p.m. or at a time
22
                    that is convenient for the Court on January 7, 2019. The parties request a
23
                    continuance in order to further plea negotiations and effect a potential resolution
24
                    and, alternatively, to conduct further pretrial investigation. The parties further
25
                    agree and stipulate, and request that the Court find the following:
26
                    a.     The delay from the filing of the pretrial motions through the conclusion of
27
                    the hearing or disposition of such motions is a basis for the exclusion of time for
28
                                                        1
 1          Speedy Trial purposes.

 2          b.     Based on the above-stated findings, the ends of justice served by

 3          continuing the case as requested outweigh the interest of the public and the

 4          defendant in a trial within the original date prescribed by the Speedy Trial Act.

 5          d.     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

 6          3161, et seq., within which trial must commence, the time period of November 13,

 7          2018, to January 7, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C. §§

 8          3161(h)(1)(D) and (h)(7)(A), because it results from a continuance granted by the

 9          Court at the parties’ request on the basis of the Court’s finding that the ends of

10          justice served by taking such action outweigh the best interest of the public and the

11          defendants in a speedy trial.

12          4.     Nothing in this stipulation and order shall preclude a finding that other

13          provisions of the Speedy Trial Act dictate that additional time periods are

14          excludable from the period

15   ////

16   ////

17   ////

18   ////

19   ////

20   ////
21   ////

22   ////

23   ////

24   ////

25   ////

26   ////
27   ////

28   ////
                                                2
 1   IT IS SO STIPULATED.

 2   DATED:        November 13, 2018. Respectfully submitted,

 3                                       McGREGOR W. SCOTT
 4                                       United States Attorney

 5                                       /s/ Karen A. Escobar___________________
                                         KAREN A. ESCOBAR
 6                                       Assistant United States Attorney
 7

 8   DATED:        November 13, 2018.

 9                                       /s/ Shaun Khojayan
                                         SHAUN KHOJAYAN
10                                       Counsel for Haitham Eid Habash
     DATED:        November 13, 2018.
11

12                                       /s/ Marc Days
                                         MARC DAYS
13                                       Counsel for Majed Bashir Akroush
14

15

16                                       ORDER
17          IT IS SO ORDERED that the Motion for Disclosure of the Grand Jury Transcript and
18   Status Conference is continued from November 13, 2018 to January 7, 2019 at 2:00 pm before
19   Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to pursuant to 18 U.S.C. §§
20   3161(h)(1)(D) and (h)(7)(A).
     IT IS SO ORDERED.
21

22      Dated:    November 13, 2018                        /s/ Barbara   A. McAuliffe          _
23                                                  UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                    3
